Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art to Renaudin fails to teach an upper and lower soles with an elastic field interface including an actuator attached to one of the upper and lower soles for transferring forces, it is noted that element 50 of Renaudin is permanently secured to the front portion 28 of the lower sole (as noted in column 4 lines 55-58) and is secured to the rear portion by elements (58 and 56) therefor the area at 42 with foam elements at 44 which the examiner previously considered to be an elastic field interface cannot be considered to be such because there would be no motion between elements 46 and 28 and at no point in time is there parallel displacement between elements 28 and 46.  It is noted that applicant has provided a definition for the “elastic field interface” on page 3 lines 1-7 and the area 42/44 of Renaudin clearly does not receive sudden forces and mitigate the forces by storing kinetic energy and releasing it over time as defined in applicants’ specification. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732